DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1, 6-10, 13, and 18-20 are pending. 

Notes to Applicant
Claim 9 recites “a combined professional” in the claim amendments; however, it appears that the “combined professional” has already been introduced. For consistency, it’s suggested that applicant refer to subsequent recitations of “a combined professional” as “the combined professional,” when appropriate. Applicant’s help is requested to ensure consistency across all claims. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 6-10, 13, and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. The claimed matter is directed to a judicial exception (i.e. an abstract idea not integrated into a practical application) without significantly more.

Step 1 (The Statutory Categories): Is the claim to a process, machine, manufacture or composition of matter?  MPEP 2106.03
Per Step 1, claim 1 is directed to a method, claim 9 is directed to a method, and claim 13 is directed to a system. Thus, independent claims 1, 9, and 13 are directed to a statutory category of invention.  
However, claims 1, 9, and 13 are rejected under 35 U.S.C. 101 because the claims are directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. 
The abstract idea of claim 1 is:
	receiving a mortgage request from a buyer, wherein the mortgage request is associated with a real estate property, wherein the mortgage request comprises a request for financial funding for the purchase of the real estate property; 
receiving one or more embodied characteristics of the buyer, wherein the one or more embodied characteristics comprises one or more biometric variables, wherein the buyer is authenticated based on the one or more embodied characteristics; 
generating a mortgage transaction identifier based on the mortgage request and authenticating of the buyer, wherein one or more first transactions is carried out for the purchasing of the real estate property based on the mortgage request, wherein the generating of the mortgage transaction identifier is further based on the one or more first transactions; 
receiving a brokerage request from the buyer, wherein the brokerage request is associated with the real estate property, wherein the brokerage request comprises a request to communicate with a seller of the real estate property; 
generating a brokerage transaction identifier based on the brokerage request and the authenticating of the buyer, wherein one or more second transactions is carried out for the purchasing of the real estate property based on the brokerage request, wherein the generating of the brokerage transaction identifier is further based on the one or more second transactions; 
comparing the mortgage transaction identifier and the brokerage transaction identifier;  
generating at least one monetary benefit based on the comparing, wherein the at least one monetary benefit is associated with a mortgage service fee and a brokerage service fee, wherein the at least one monetary benefit comprises a mortgage fee discount and a brokerage fee discount associated with the mortgage service fee and the brokerage service fee; 
transmitting an indication of the at least one monetary benefit to the buyer;
receiving buyer agent commission data from a buyer agent, wherein the buyer agent facilitates the purchase of the real estate property;
receiving seller agent commission data from a seller agent, wherein the seller agent facilitates the selling of the real estate property; and
calculating a rebate amount using model based on a first percent of the seller agent commission data and a second percent of the buyer agent commission data, wherein the model is trained to calculate the rebate amount.

The abstract idea of claim 9 is: 
	receiving a mortgage request from a buyer, wherein the mortgage request is associated with a real estate property; 
receiving a brokerage request from the buyer, wherein the brokerage request is associated with the real estate property; 
receiving one or more embodied characteristics of the buyer, wherein the one or more embodied characteristics comprises one or more biometric variables, wherein the buyer is authenticated based on the one or more embodied characteristics; 
identifying a combined professional based on each of the mortgage request and the brokerage request and authenticating of the buyer, wherein the combined professional is qualified to deliver each of a mortgage service and a brokerage service; 
transmitting each of the mortgage request and the brokerage request to a combined professional;  
receiving each of a mortgage service fee associated with the mortgage service and a brokerage service fee associated with the brokerage service from the combined professional; 
receiving a mortgage fee discount and a brokerage fee discount from the combined professional; and 
transmitting an indication of the mortgage fee discount and the brokerage fee discount to the buyer, wherein a mortgage fee payment associated with the mortgage service and a brokerage fee payment associated with the brokerage service is based on the mortgage fee discount and the brokerage fee discount;
receiving a request to register as the combined professional from a combined professional;
receiving license data associated with the combined professional from the combined professional;
retrieving data based on the request; and
validating the license data of the combined professional based on the data.

The abstract idea of claim 13 is:
receiving a mortgage request from a buyer, wherein the mortgage request is associated with a real estate property, wherein the mortgage request comprises a request for financial funding for the purchase of the real estate property; 
receiving one or more embodied characteristics of the buyer, wherein the one or more embodied characteristics comprises one or more biometric variables, wherein the buyer is authenticated based on the one or more embodied characteristics;
receiving a brokerage request from the buyer, wherein the brokerage request is associated with the real estate property wherein the brokerage request comprises a request to communicate with a seller of the real estate property; and 
transmitting an indication of the at least one monetary benefit to the buyer; and 
generating a mortgage transaction identifier based on the mortgage request and authenticating of the buyer, wherein one or more first transactions is carried out for the purchasing of the real estate property based on the mortgage request, wherein the generating of the mortgage transaction identifier is further based on the one or more first transactions; 
generating a brokerage transaction identifier based on the brokerage request and the authenticating of the buyer, wherein one or more second transactions is carried out for the purchasing of the real estate property based on the brokerage request, wherein the generating of the brokerage transaction identifier is further based on the one or more second transactions; 
comparing the mortgage transaction identifier and the brokerage transaction identifier; and  
generating at least one monetary benefit based on the comparing, wherein the at least one monetary benefit is associated with a mortgage service fee and a brokerage service fee, wherein the at least one monetary benefit comprises a mortgage fee discount and a brokerage fee discount associated with the mortgage service fee and the brokerage service fee;
receiving buyer agent commission data from a buyer agent, wherein the buyer agent facilitates the purchase of the real estate property; and
receiving seller agent commission data from a seller agent, wherein the seller agent facilitates the selling of the real estate property; and
calculating a rebate amount using model based on a first percent of the seller agent commission data and a second percent of the buyer agent commission data wherein the model is trained to calculate the rebate amount.

Step 2A, Prong 1: Does the claim recite an abstract idea, law of nature, or natural phenomenon? MPEP 2106.04, see also October 2019 Patent Eligibility Guidance Update (issued October 17, 2019) (“2019 PEG Update”). 
The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers commercial activity, but for the recitation of generic computer components. That is, the drafted process is comparable to an advertising, marketing, sales activities or behaviors, business relationships process, i.e. a process aimed at providing monetary benefits (rebates) to buyers based on mortgage and brokerage information. If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships, but for the recitation of generic computer components, then it falls within the Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships) grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
Additionally, the limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind, but for the recitation of generic computer components. A user may mentally or manually accomplish the steps of the abstract idea described above, in the context of validating a license and/or calculating a rebate. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components, then it falls within the Mental Processes – Concepts Performed in the Human Mind (e.g. observation, evaluation, judgement, opinion) grouping of abstract ideas. Accordingly, the claim recites an abstract idea.


Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?  MPEP 2106.04, see also 2019 PEG Update. 
	The recited computing elements (claim 1: “communication device”; “buyer device”; “one or more biometric sensors”; “processing device”; “buyer agent device”; “seller agent device”; “machine learning”; claim 9: “communication device”; “buyer device”; “one or more biometric sensors”; “processing device”; “combined professional device”; “storage device”; “one or more databases”; claim 13: “communication device”; “buyer device”; “one or more biometric sensors”; “processing unit”; “buyer agent device”; “seller agent device”; “machine learning”) are recited at a high-level of generality, i.e. as generic computing elements performing generic computer functions such that they amount to no more than mere instructions to apply the exception using generic computer components. Applicant’s specification demonstrates generic computing elements on page 21 of the specification as filed. There’s no indication that the other computing elements are anything but generic. Claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible (see MPEP 2106.05(f)). 
	Additionally, the “one or more biometric sensors” used for user authentication could further be considered insignificant extra-solution activity, since they are nominally or tangentially related to the invention, as per MPEP 2106.05(g). 
Accordingly, these additional claim elements, alone and in combination, do not integrate the abstract idea into a practical application, because (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05(a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05(b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05(e) and the Vanda memo). Therefore, per Step 2A, Prong Two, the claim is directed to an abstract idea not integrated into a practical application.

Step 2B (The Inventive Concept): Does the claim recite additional elements that amount to significantly more than the judicial exception? MPEP 2106.05.
	Step 2B of the eligibility analysis concludes that the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Examiner carries over the analysis relating to the generic computing elements, and applicant is referred to the Step 2A, Prong 2 analysis above. The claim as a whole does not amount to significantly more than the exception itself. There is no inventive concept in the claim and thus is not eligible, warranting a rejection for lack of subject matter eligibility and concluding the eligibility analysis. 
	Additionally, the “one or more biometric sensors,” used for user authentication, could further be considered insignificant extra-solution activity, since they are nominally or tangentially related to the invention, as per MPEP 2106.05(g). This warrants further analysis. However, as seen from the prior art (US 20030182151 at para. [0003]; US 20090319352 at para. [0101]; US 20010037280 at para. [0041]), using biometrics for user authentication is well-understood, routine, and conventional activity (see MPEP 2106.05(d)). Therefore, this does not rise to being significantly more, either. 
The operations appear to merely apply the abstract concept to a technical environment in a very general sense. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea. Therefore, it is concluded that the elements of the independent claims are directed to one or more abstract ideas and do not amount to significantly more. See MPEP 2106.05. 
	Further, Step 2B of the analysis takes into consideration all dependent claims as well, both individually and as a whole, as a combination:
Claims 6-8, 10, and 18-20 are not directed to any additional abstract ideas but are directed to narrowing the abstract idea (claim 6: “receiving… analyzing”; claim 7: “receiving… analyzing”; claim 8: “retrieving… analyzing”; claim 10: “retrieving… analyzing”; claim 18: “receiving… analyzing”; 19: “receiving… analyzing”; claim 20: “retrieving… analyzing”) and therefore would still fall into the same groupings of 1) Certain Methods of Organizing Human Activity – Commercial or Legal Interactions; 2) Mental Processes – Concepts Performed in the Human Mind. These embellishments to the abstract idea do not integrate it into practical application; likewise, they are not significantly more.  
The recited computing elements in the dependent claims are also recited at a high-level of generality, i.e. as generic computing elements performing generic computer functions such that they amount to no more than mere instructions to apply the exception using generic computer components. Applicant’s specification demonstrates generic computing elements on page 21 of the specification as filed. There’s no indication that the other computing elements are anything but generic. Claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible by being significantly more (see MPEP 2106.05(f)).
Moreover, the claims in the instant application do not constitute significantly more also because the claims or claim elements only serve to implement the abstract idea using computer components to perform computing functions (Enfish, see MPEP 2106.05(a)). Specifically, the computing system encompasses general purpose hardware and software modules.
The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified in the independent claims as an abstract idea. The fact that the associated computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility. In sum, the additional elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not significantly more than the abstract concepts at the core of the claimed invention. Therefore, it is concluded that the dependent claims of the instant application do not amount to significantly more either. (See MPEP 2106.05.)
Accordingly, claims 1, 6-10, 13, and 18-20 are rejected under 35 USC 101 as being directed to non-statutory subject matter.  

No Prior Art Rejection Applied for Claims 1, 6-10, 13, and 18-20
Claims 1, 6-8, 13, and 18-20
Regarding claims 1 and 13, examiner acknowledges that the previously cited references, alone and in combination, do not teach or disclose:
calculating, using the processing device, a rebate amount using a machine learning model based on a first percent of the seller agent commission data and a second percent of the buyer agent commission data, wherein the machine learning model is trained to calculate the rebate amount.
The previously applied references, while disclosing using a machine learning model, wherein the machine learning model is trained to calculate the rebate amount {system 102 can use the machine-learning model to determine a discount price, i.e. rebate; para. [0091] of Smith}, don’t teach or disclose: calculating, using the processing device, a rebate amount using a machine learning model based on a first percent of the seller agent commission data and a second percent of the buyer agent commission data, wherein the machine learning model is trained to calculate the rebate amount.
The previously cited Thomas teaches a virtual mortgage office facilitated via a comprehensive computer system and method for automating and facilitating the performing and processing of tasks, information transfer, and information storage associated with a home sale but not the features above.
The previously cited Taslitz teaches method of providing an electronic seal to a real estate deed, mortgage, or land trust document using a biometric measurement of the original signer to the document but not the features above.
The previously cited Marlow teaches a computer system and method for real estate transactions concerning the purchase or sale of real property but not the features above.
Lastly, the previously cited Brush teaches a method and system for procuring real estate agreements, including future real estate agreements but not the features above.
 Friday et al. (US 20050240477 A1) teaches a cardholder loyalty rebate program but not calculating, using the processing device, a rebate amount using a machine learning model based on a first percent of the seller agent commission data and a second percent of the buyer agent commission data, wherein the machine learning model is trained to calculate the rebate amount.
Peng (US 20100138349 A1) teaches commission payment in real estate transactions but not calculating, using the processing device, a rebate amount using a machine learning model based on a first percent of the seller agent commission data and a second percent of the buyer agent commission data, wherein the machine learning model is trained to calculate the rebate amount.
Klapka et al. (US 20040251305 A1) teaches distributing rebates at the time of sale but not calculating, using the processing device, a rebate amount using a machine learning model based on a first percent of the seller agent commission data and a second percent of the buyer agent commission data, wherein the machine learning model is trained to calculate the rebate amount.
Dependent claims 6-8 and 18-20 are also indicated as having no prior art rejection applied, given that the parent claims are categorized as such. (Examiner notes, however, that the rejection under 35 USC § 101 still applies.)

Claims 9-10
Regarding claim 9, examiner acknowledges that the previously cited references, alone and in combination, do not teach or disclose:
receiving, using the communication device, a request to register as the combined professional from a combined professional device;
receiving, using the communication device, license data associated with the combined professional from the combined professional device;
retrieving, using a storage device, data from one or more databases based on the request; and
validating, using the processing device, the license data of the combined professional based on the data.
The previously applied references, while describing receiving, using the communication device, a request to register as a realtor from a device {i.e. qualified individual seeking to subscribe to the system 10 define a request; para. [0086] of Faudman}; and subscribing, using the processing device, the realtor based on the data {qualified agents may subscribe by electing and by properly completing the "screens" as provided by an agent registration subroutine 36; para. [0086] of Faudman}, don’t teach or disclose:
receiving, using the communication device, a request to register as the combined professional from a combined professional device;
receiving, using the communication device, license data associated with the combined professional from the combined professional device;
retrieving, using a storage device, data from one or more databases based on the request; and
validating, using the processing device, the license data of the combined professional based on the data.
The previously cited Thomas teaches a virtual mortgage office facilitated via a comprehensive computer system and method for automating and facilitating the performing and processing of tasks, information transfer, and information storage associated with a home sale but not the features above.
The previously cited Taslitz teaches method of providing an electronic seal to a real estate deed, mortgage, or land trust document using a biometric measurement of the original signer to the document but not the features above.
The previously cited Marlow teaches a computer system and method for real estate transactions concerning the purchase or sale of real property but not the features above.
Lastly, the previously cited Brush teaches a method and system for procuring real estate agreements, including future real estate agreements but not the features above.
 Friday et al. (US 20050240477 A1) teaches a cardholder loyalty rebate program but not the features above.
Peng (US 20100138349 A1) teaches commission payment in real estate transactions but not the features above.
Klapka et al. (US 20040251305 A1) teaches distributing rebates at the time of sale but not the features above.
Dependent claim 10 is also indicated as having no prior art rejection applied, given that the parent claim is categorized as such. (Examiner notes, however, that the rejection under 35 USC § 101 still applies.)



Response to Arguments
Applicant's arguments filed 6/27/22 have been fully considered. Examiner will respond in the order presented by applicant, with applicant’s headings and page numbering used for consistency.

Claim Rejections - 35 USC 112
	Applicant is thanked for the amendments overcoming the previous rejection under 35 USC § 112. Examiner has withdrawn the rejection.  

Claim Rejections - 35 USC 101
	On pages 9-10, applicant offers arguments regarding the rejection under 35 USC § 101. While appreciated, applicant’s arguments are not persuasive.
	Applicant offers on page 9: ‘In response to examiner's rejections of claims 1, 4, 6-11, 13, 16, and 18-20, Applicant respectfully disagrees with the examiner's position that the claimed invention is directed to an abstract idea without significantly more because the present invention discloses a method for facilitating an integrated provisioning of mortgage service and brokerage service to buyers on server computers and client devices and is significantly more than methods of organizing human activity.’
	However, this is not persuasive. The question to be resolved is: Are the claims directed to an abstract idea? Examiner maintains that they are, and applicant’s specification supports this position. Indeed, as seen on page 1 of applicant’s specification as filed, the invention is directed to: ‘a need for improved methods and systems for facilitating combining of mortgage business and brokerage business to provide financial incentives to real estate buyers that may overcome one or more of the above-mentioned problems and/or limitations.’ This is not a technical solution to a technical problem. 
	Applicant continues on page 10, after including citations to settled cases: ‘Applicant has not merely introduced a method to perform the Steps of the present invention but incorporates various elements of computing devices, specifically a user device which can be a desktop computer, a laptop computer, a computer tablet, a personal digital assistant, or a portable electronic device for executing the Steps of method wherein the remote server and personal computing devices are essential elements and components of the claimed invention. The remote servers are involved in every step of the present invention. Personal computing devices are also necessary components for a buyer to be able to communicate with the method of the present invention. It is inconceivable to separate the present invention from these two necessary components as doing so would render the entire system unusable. Essentially, without the presence of a personal computing device and the availability of remote servers, the method of the present invention would be impossible to implement.’
	But this is also not persuasive. At best, applicant has claimed a generic computing system, one being used to facilitate the abstract idea. MPEP 2106.05(f) is clear that this is not enough to establish patent eligibility. There’s nothing in applicant’s specification to suggest these elements are anything but generic. Indeed, applicant’s own specification recites generic computing elements on page 21 of the specification as filed.
	On page 10, applicant argues that the claimed invention also represents “significantly more”; however, examiner remains unpersuaded. For similar reasoning provided in Step 2A, Prong 2, examiner maintains that applicant has merely used the additional elements to apply the exception. This conclusion still applies in Step 2B. 
Accordingly, examiner maintains the rejection under 35 USC § 101, as set forth above.


Claim Rejections - 35 USC 103
	On pages 11-15, applicant offers arguments regarding the rejections under 35 USC § 103. While examiner does not necessarily agree with applicant’s arguments with respect to Thomas, the current claims, based on applicant’s amendments and after further consideration, are being indicated as having no prior art rejection. Applicant is directed to the explanation above. Examiner notes, however, that the claims are not in condition for allowance, given the outstanding rejection under 35 USC § 101.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20050240477, directed to a cardholder loyalty rebate program;
US 20100138349, directed to commission payment in real estate transactions;
US 20040251305, directed to distributing rebates at the time of sale.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN SAMUEL WASAFF whose telephone number is (571)270-5091. The examiner can normally be reached Monday through Friday 8:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571)270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.S.W./Patent Examiner, Art Unit 3689                                                                                                                                                                                                        7/8/22
/SARAH M MONFELDT/Supervisory Patent Examiner, Art Unit 3689